GALBREATH, Judge
(dissenting).
I respectfully dissent for two reasons.
The first, touching on the inference the majority holds permissible based on the possession of property recently stolen in a burglary, is discussed in great detail in my dissent in Capps v. State. It would be well, in my opinion, if our Supreme Court would pass on this issue.
Secondly, relative to the Matlock statement implicating appellant, it seems to me that the teaching of Bruton is that an accused must be afforded his constitutionally protected right of confronting the witness against him. This should in no way depend on whether the hearsay evidence is offered by the State or on behalf of a co-defendant as the majority seems to infer. While I agree with Judge Russell that the overall effect of the disputed testimony was harmless, I would unequivocally hold that its admission was error.